DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petroff et al. (2021/0061269).
Regarding claim 1: Petroff discloses a method for use in traversing a vehicle transportation network by a first vehicle, the method comprising:
identifying an occlusion in the vehicle transportation network (Fig. 7, Paragraph 0009, 0055-0058);
identifying, for a world object that is on a first side of the occlusion, a visibility grid on a second side of the occlusion, wherein the second side of the occlusion is different from the first side, and wherein the visibility grid is used in determining whether other world objects exist on the second side of the occlusion (Fig. 7, Paragraph 0009, 0055-0058); and 
altering a driving behavior of the first vehicle based on the visibility grid (Fig. 7, Paragraph 0009, 0055-0058).
Regarding claim 10: Petroff discloses a method for use in traversing a vehicle transportation network, the method comprising:
identifying a first trajectory of a first world object in the vehicle transportation network (Fig. 7, Paragraph 0009, 0055-0058);
identifying a visibility grid of the first world object (Fig. 7, Paragraph 0009, 0055-0058); identifying, using the visibility grid, a second world object that is invisible to the first world object (Fig. 7, Paragraph 0009, 0055-0058); and
in response to determining that the first world object is predicted to collide with the second world object, alerting at least one of the first world object or the second world object (Fig. 7, Paragraph 0009, 0055-0058).
Regarding claim 13: Petroff discloses an apparatus for use in traversing a vehicle transportation network by a vehicle, the apparatus comprising:
a non-transitory computer readable medium (Paragraph 0029); and
a processor configured to execute instructions stored on the non-transitory computer readable medium to: identify an occlusion in the vehicle transportation network, wherein the vehicle is on a first side of the occlusion (Fig. 7, Paragraph 0009, 0030, 0055-0058);
determine a visibility grid on a second side of the occlusion, wherein the second side is different from the first side (Fig. 7, Paragraph 0009, 0055-0058); and
in response to determining that an external object exists within the second side, alter a driving behavior of the vehicle (Fig. 7, Paragraph 0009, 0030, 0055-0058).
Allowable Subject Matter
Claims 2-9, 11, 12, 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668